Title: Orderly Book, 24 October 1758
From: Washington, George
To: 



[24 October 1758]

Camp at Loyal Hannon Tuesday Octr 24th
Parole Embden
Field Officer for to Morrow Lt Colo. Lloyd.
Adjut. for to morrow the Highlanders.
Each Corps is to have a picquit in the following proportion and to March to the Grand parade at retreat beating every evening where they will receive their orders from the field Officer of the day.



S.
S.
C.
P.


R[oyal] A[mericans]






H[ighlanders]

1
1
18


1 V.

1
1
18


1 B.P.
1
1
1
25


2 [B.P.]
1
1
1
25


Marylanders
1
1
1
20


N. Carolineans

1
1
18



3
6
6
124


The Commanding Officers of Corps are desird to send to the Commanding Officer a return Signd by them of the Necessaries absolutely wanted to Equip their Men for the March.

The Detachmts of 2d Virginia regt and of the 3d Battallion of Pensylvanians are to March back with the Empty waggons to morrow taking provisions for the 27th Inclusive. the rest of the Escort to Join their respective Corps.
If it does not rain to morrow the detachmt ordered Yesterday to parade at 8 OClock.
